 1
       DEVIN DERHAM-BURK, ESQ. #104353
 2     CHAPTER 13 STANDING TRUSTEE
       DEVIN L. PACE, ESQ. #256514
 3     NANETTE DUMAS, ESQ. #148261
       JANE Z. BOHRER, ESQ. #243692
 4     P.O. BOX 50013
 5
       SAN JOSE, CA 95150-0013
       TELEPHONE:     (408) 354-4413
 6     FACSIMILE:     (408) 354-5513

 7

 8
                                  UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
10
       IN RE:                                       CHAPTER 13 CASE NO. 18-52539 MEH
11
                                                    MOTION TO DISMISS CASE PURSUANT
12     DAVID RUSSELL FOLEY,                         TO 11 U.S.C. § 109(e)
13
                                   Debtor.          Hearing Date: January 25, 2019
14                                                  Hearing Time: 10:00 a.m.
                                                    Judge: Hon. M. Elaine Hammond
15                                                  Place: United States Bankruptcy Court
                                                           280 S. First Street, Courtroom 3020
16                                                         San Jose, CA 95113
17

18             Devin Derham-Burk, the Standing Chapter 13 Trustee (the “Trustee”), hereby moves the
19
       Court for dismissal of this case pursuant to 11 U.S.C. § 109(e). In support of this motion the
20
       Trustee requests the Court to take judicial notice of its own files and records in this case. Fed R.
21
       Evid. 201, made applicable to bankruptcy proceedings pursuant to Fed R. Bankr. P. 9017.
22

23
                                             FACTUAL BACKGROUND

24             Debtor David Russell Foley (the “Debtor”) filed this case on November 14, 2018.

25             According to the Debtor’s original Schedule D, filed on December 10, 2018 [Docket
26     #20], the secured debt in this case totals $4,016,900. None of the claims on Schedule D are
27
       marked as contingent or unliquidated.

        FOLEY, 18-52539 MEH         MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)   PAGE 1 of 3


     Case: 18-52539       Doc# 25      Filed: 12/13/18       Entered: 12/13/18 15:20:38     Page 1 of 3
 1
                 Therefore, according to the Debtor’s own schedules, the Debtor’s secured debts exceed
 2
       the statutory cap of 11 U.S.C. § 109(e), which causes the Debtor to be ineligible for chapter 13
 3
       relief.
 4

 5
                                                LEGAL ARGUMENT

 6       A. Dismissal Of This Case Is Appropriate Pursuant To 11 U.S.C. § 109(e).

 7           Dismissal of a chapter 13 case is appropriate if the debts exceed the limits set forth in 11
 8       U.S.C. § 109(e). See In re Glance, 487 F. 3d 317, 323 (6th Cir. 2007) (affirming that the
 9
         bankruptcy court correctly dismissed a case in which the secured debt exceeded the debt limits
10
         of § 109(e)); In re Mazzeo, 131 F. 3d 295, 300 (2nd Cir. 1997) (affirming that the bankruptcy
11
         court correctly dismissed a case in which the unsecured debt exceeded the debt limits of §
12

13       109(e)).

14                      § 109(e) provides in pertinent part:

15                        Only an individual with regular income that owes, on the date of filing of the
                          petition, noncontingent, liquidated, unsecured debts of less than $394,725 and
16
                          noncontingent, liquidated, secured debts of less than $1,184,200 . . . may be a
17                        debtor under chapter 13 of this title.

18     11 U.S.C. § 109(e) (AWHFY, L.P. 2018).

19               Eligibility for chapter 13 under § 109(e) is normally determined by the amount of the debts
20
       on a debtor’s originally filed schedules, checking only to see whether the debtor’s schedules have
21
       been filed in good faith. See In re Scovis, 249 F.3d 975, 982 (9th Cir. 2001).
22
                 Here, because the Debtor’s originally filed schedules demonstrate that the Debtor’s secured
23
       debts substantially exceed the the secured debt limits of 11 U.S.C. § 109(e), the Debtor is not
24

25     eligible to be a chapter 13 debtor.

26

27


        FOLEY, 18-52539 MEH         MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)   PAGE 2 of 3


     Case: 18-52539        Doc# 25     Filed: 12/13/18       Entered: 12/13/18 15:20:38     Page 2 of 3
 1
                                                CONCLUSION
 2
                WHEREFORE, Devin Derham-Burk, the Standing Chapter 13 Trustee, requests the Court
 3
       to dismiss this case.
 4

 5
       Dated:    December 13, 2018             Respectfully submitted,

 6

 7                                             /s/ Nanette Dumas
                                               Attorney for Chapter 13 Standing Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


        FOLEY, 18-52539 MEH      MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)    PAGE 3 of 3


     Case: 18-52539       Doc# 25    Filed: 12/13/18      Entered: 12/13/18 15:20:38      Page 3 of 3
